Exhibit 10.1

TWELFTH AMENDMENT TO DELAYED

DRAW TERM LOAN CREDIT AGREEMENT

TWELFTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Amendment”),
dated May 30, 2014 (the “Twelfth Amendment Effective Date”), by and among Par
Petroleum Corporation, a Delaware corporation (the “Borrower”), the Guarantors
party hereto (the “Guarantors” and together with the Borrower, each a “Credit
Party” and collectively, the “Credit Parties”), WB Macau55 Ltd. (the “Lender”),
and Jefferies Finance LLC, as administrative agent for the Lender (in such
capacity, the “Administrative Agent”).

WHEREAS, the Credit Parties, the Administrative Agent, and the lenders party
thereto from time to time, entered into that certain Delayed Draw Term Loan
Credit Agreement dated as of August 31, 2012 (as amended by the First Amendment
dated as of September 28, 2012, as amended by the Second Amendment dated as of
November 29, 2012, as amended by the Third Amendment dated as of December 28,
2012, as amended by the Fourth Amendment dated as of April 19, 2013, as amended
by the Fifth Amendment dated June 4, 2013, as amended by the Sixth Amendment
dated June 12, 2013, as amended by the Seventh Amendment dated as of June 17,
2013, as amended by the Eighth Amendment dated as of June 24, 2013, as amended
by the Ninth Amendment dated as of August 1, 2013, as amended by the Tenth
Amendment dated as of September 25, 2013, as amended by the Eleventh Amendment
dated January 23, 2014, as amended by that certain Side Letter Agreement dated
as of May 29, 2014 (and as may be further amended, amended and restated,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Credit Agreement”);

WHEREAS, as of the date hereof, prior to giving effect to the making of the
Incremental Tranche B Loans hereunder, the only loans and advances outstanding
under the Credit Agreement are New Tranche B Loans in the principal amount of
$20,256,823.06 payable to WB Macau55 Ltd., as the sole Lender under the Credit
Agreement (in such capacity, “Whitebox”);

WHEREAS, Borrower has requested that Whitebox make an additional term loan to
Borrower in the amount of $13,236,741.61 which shall be due and payable on the
same terms as the existing New Tranche B Loans payable to Whitebox;

WHEREAS, Borrower has previously formed Bogey, Inc., a Hawaii corporation
(“Acquisition Sub”) as a new direct wholly owned subsidiary of Hawaii Pacific
Energy, LLC (“HPE”), a Delaware limited liability company and wholly owned
subsidiary of Borrower;

WHEREAS, Borrower desires to enter into, and to cause Acquisition Sub to enter
into, an agreement and plan of merger (the “Purchase Agreement”) for the
acquisition of all of the outstanding equity interests of Mid Pac Petroleum,
LLC, a Delaware limited liability company, from Koko’oha Investments, Inc., a
Hawaii corporation (“Seller”); and

WHEREAS, the Administrative Agent and Whitebox have agreed to amend the Credit
Agreement and to enter into the following agreements, subject to the terms and
conditions hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement as amended by this Amendment, unless otherwise defined herein.

2. Amendments and Consents.

(a) The following new defined terms are added to Appendix 1 of the Credit
Agreement in their appropriate alphabetical order:

“Incremental Tranche B Loan” has the meaning given such term in the Twelfth
Amendment.

“Incremental Tranche B Loan Commitment” has the meaning given such term in the
Twelfth Amendment.

“Twelfth Amendment” means that certain Twelfth Amendment to Delayed Draw Term
Loan Credit Agreement dated May 30, 2014, among Borrower, the other Credit
Parties thereto, the Lender party thereto, and the Administrative Agent.

“Twelfth Amendment Effective Date” means May 30, 2014.

“Whitebox” means WB Macau55 Ltd., acting in its capacity as a Lender under this
Agreement.”

(b) The following existing defined terms in Appendix 1 of the Credit Agreement
are amended and restated in their entirety as follows:

“New Tranche B Loan” means (a) each New Tranche B Loan made by the Tranche B
Lenders to the Borrower pursuant to Section 2.01 of Appendix 2 of the Credit
Agreement prior to the Twelfth Amendment Effective Date and (b) the Incremental
Tranche B Loan made by Tranche B Lender on the Twelfth Amendment Effective Date.

“Tranche B Commitment” means, (a) with respect to each Tranche B Lender, the
commitment of such Tranche B Lender to fund its Pro Rata Share of New Tranche B
Loans in accordance with the provisions hereof and as set forth on Schedule I-B
on the Eighth Amendment Effective Date, and (b) the commitment of Whitebox to
fund the Incremental Tranche B Loan on the Twelfth Amendment Effective Date in
accordance with the terms of the Twelfth Amendment.

“Tranche B Lender” means (a) Whitebox or (b) a party hereto that is an Eligible
Assignee that becomes a Tranche B Lender under this Agreement pursuant to
Section 2.13 or Section 10.6.

 

2



--------------------------------------------------------------------------------

(c) Incremental Tranche B Loan. Subject to the terms and conditions of this
Amendment and in reliance upon the representations and warranties set forth
herein, Whitebox agrees to make a single advance term loan to Borrower on the
Twelfth Amendment Effective Date in the amount of $13,236,741.61 (the commitment
to fund such loan, the “Incremental Tranche B Loan Commitment”; such term loan,
the “Incremental Tranche B Loan”). Upon making the Incremental Tranche B Loan,
the Incremental Tranche B Loan Commitment and all other commitments to make
loans and/or provide any other financial accommodation under the Loan Documents
shall be terminated. When the Incremental Tranche B Loan is made, it shall
constitute and be treated as a New Tranche B Loan for all purposes under the
Loan Documents; provided that (x) immediately upon giving effect to this
Amendment, the Borrower shall pay to Whitebox an amendment fee equal to
$506,420.58, which shall be immediately capitalized and added to principal as a
portion of the Incremental Tranche B Loan (the “Amendment Fee”), and shall be
fully earned on the date hereof and (y) the Incremental Tranche B Loan shall be
made with original issue discount of five percent (5%) (for the avoidance of
doubt, for each 95 cents funded by Whitebox, the Borrower shall owe $1 of
Incremental Tranche B Loans). The Incremental Tranche B Loan shall accrue
interest and be prepaid and repaid (and shall mature) on the same terms as the
New Tranche B Loans. On the Twelfth Amendment Effective Date, the aggregate
principal amount of the New Tranche B Loans, after giving effect to the making
of the Incremental Tranche B Loan, is $33,493,564.67. The conditions precedent
to the funding of the Incremental Tranche B Loan are set forth on Appendix A to
this Amendment. Notwithstanding any provisions set forth in the Credit
Agreement, including, without limitation, Section 5.9 of the Credit Agreement,
Borrower shall use the cash proceeds of the Incremental Tranche B Loan to make
the initial $10,000,000 deposit due to Seller and/or its shareholders under the
Purchase Agreement, to pay transaction costs and expenses incurred by the Credit
Parties in connection with this Amendment and the Purchase Agreement, and for
working capital and general corporate purposes. If any deposit made pursuant to
the Purchase Agreement with the proceeds of the Incremental Tranche B Loan is
returned to the Credit Parties or any of their Subsidiaries, the Borrower shall
promptly apply the entire amount of such deposit to prepay the New Tranche B
Loans.

(d) Borrowing Request. The Borrower’s execution of this Amendment shall
constitute the Borrower’s request for an Incremental Tranche B Loan in the
amount of $13,236,741.61 and shall otherwise satisfy any Borrowing Request
requirements set forth in the Loan Documents.

(e) Funding Incremental Tranche B Loan. Subject to the terms and conditions set
forth herein, the Tranche B Lender shall make the Incremental Tranche B Loan on
the Twelfth Amendment Effective Date by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 3:00 p.m., New York City time, and the Administrative Agent shall
promptly credit and/or remit the amounts so received to an account as directed
by the Borrower or, if the Incremental Tranche B Loan is not made on such date
because any condition precedent herein specified shall not have been met or
waived in accordance herewith, return the amounts so received to the Tranche B
Lender. The Administrative Agent

 

3



--------------------------------------------------------------------------------

shall only be required to advance funds to the Borrower with respect to
Incremental Tranche B Loan to the extent that the Administrative Agent shall
have received such funds from the Tranche B Lender.

(f) Execution of Purchase Agreement. Notwithstanding any provisions set forth in
the Credit Agreement and the other Loan Documents, including without limitation,
Sections 6.3, 6.7, 6.23 and 6.24 of the Credit Agreement, Whitebox hereby
consents to Borrower and Acquisition Sub executing and performing their
respective obligations under and in accordance with the Purchase Agreement, in
the form approved by the Borrower’s board of directors (or a special committee
thereof) on or before the date hereof.

(g) Interest Rate. Section 2.05(a) of Appendix 2 of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof:

 

  “2.05 Interest. (a) New Tranche B Loans shall bear interest, subject to the
terms and conditions hereof, as follows:

(i) From the Twelfth Amendment Effective Date through August 31, 2014, at a rate
per annum equal to twelve percent (12%) which shall accrue daily and be paid in
kind and capitalized (and thereby added to principal, which shall thereafter
accrue interest) on the last day of each applicable fiscal quarter (“Initial
PIK-B Interest”);

(ii) From September 1, 2014 and thereafter, at the Borrower’s election:

(A) at a rate per annum equal to fourteen and three quarters percent (14.75%),
which shall accrue daily and be payable in cash in accordance with
Section 2.05(c) of this Appendix 2; or

(B) at a rate per annum equal to fourteen and three quarters percent
(14.75%) which shall accrue daily and be paid in kind and capitalized (and
thereby added to principal, which shall thereafter accrue interest) on the last
day of each applicable fiscal quarter (“Elevated PIK-B Interest”; together with
the Initial PIK-B Interest, the “PIK-B Interest”).

In the case of Section 2.05(a)(ii) hereof, the Borrower must elect the form of
interest payment with respect to each Interest Period by delivering a written
notice to the Administrative Agent and each Tranche B Lender at least thirty
(30) days prior to the beginning of each Interest Period which notice shall be
irrevocable. In the absence of such an election for any Interest Period,
interest on New

 

4



--------------------------------------------------------------------------------

Tranche B Loans shall be payable according to the election for the previous
Interest Period; provided, however, subject to Section 2.05(b) of Appendix 2, at
any time after an Event of Default shall have occurred and is continuing, the
Borrower may not elect PIK-B Interest (and the Initial PIK-B Interest shall be
payable in cash). For the avoidance of doubt, for purposes of this Section, the
Borrower may file materials with the SEC stating its intention regarding the
election of the form of interest provided, that such filing shall not constitute
notice unless a copy of such filing is delivered to the Administrative Agent and
each Tranche B Lender.”

(h) Tranche B Exit Fee. As consideration for the Borrower’s agreement to pay the
Amendment Fee, the Lender agrees that the Tranche B Exit Fee shall not be
payable in regards to any of the New Tranche B Loans.

(i) Effective Date of Assignment. The parties hereto hereby waive any
requirement in the Credit Agreement (including but not limited to the last
sentence of Section 10.6(b)(i) of the Credit Agreement) in regards to any
assignment to be consummated within fourteen (14) days after the date hereof,
that would require any assignment by Lender to be executed a certain number of
Business Days in advance of its effective date and the parties hereto hereby
agree that when such assignment is executed it may be effective in accordance
with its terms.

(j) Designation of Eligible Assignees and Approved Funds. Lender hereby
designates and approves Highbridge Tactical Credit & Convertibles Master Fund,
L.P. as both an Eligible Assignee and an Approved Fund under the Credit
Agreement.

(k) The Tranche B Lender’s entry into this Amendment shall not obligate or
commit the Tranche B Lender to provide any other consents under the Credit
Agreement or the other Loan Documents in the future, whether for purposes
similar to those described herein or otherwise.

3. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof. The Borrower and each Guarantor further
represent and warrant (which representations and warranties shall survive the
execution and delivery of this Amendment) to the Lender that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

 

5



--------------------------------------------------------------------------------

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained, made or waived
on or prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing or will result
from the execution, delivery and performance of this Amendment.

4. Effect of this Amendment. Except as expressly amended, consented to or waived
hereby, the Credit Agreement and the other Loan Documents are ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Except as expressly set forth herein,
the terms of this Amendment shall not be deemed (i) a waiver of any Default or
Event of Default, (ii) a consent, waiver or modification with respect to any
term, condition, or obligation of the Borrower or any other Credit Party in the
Credit Agreement or any other Loan Document, (iii) a consent, waiver or
modification with respect to any other event, condition (whether now existing or
hereafter occurring) or provision of the Loan Documents or (iv) to prejudice any
right or remedy which the Administrative Agent or Lender may now or in the
future have under or in connection with the Credit Agreement or any other Loan
Document.

5. Conditions Precedent.

(a) To Effectiveness of this Amendment. This Amendment shall become effective on
the Twelfth Amendment Effective Date when, and only when the Credit Parties, the
Administrative Agent and the Lender shall have executed this Amendment and the
Administrative Agent has received counterparts of this Amendment, duly executed
by each Credit Party, the Administrative Agent and the Lender.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lender or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lender to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lender for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lender in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lender, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references herein to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(i) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Lender, which consent may be withheld or given in the
sole discretion of the Lender.

 

7



--------------------------------------------------------------------------------

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, to the
performance by the Borrower of its agreements and obligations hereunder and to
the consents, amendments and waivers set forth herein. This Amendment, the
performance or consummation of any transaction or matter contemplated under this
Amendment and all consents, amendments and waivers set forth herein, shall not
limit, restrict, extinguish or otherwise impair any Guarantor’s liability to the
Administrative Agent and Lender with respect to the payment and other
performance obligations of such Guarantor pursuant to the Guarantees. Each
Guarantor hereby ratifies, confirms and approves its Guarantee and acknowledges
that it is unconditionally liable to the Administrative Agent and Lender for the
full and timely payment of the Guaranteed Obligations (on a joint and several
basis with the other Guarantors). Each Guarantor hereby acknowledges that it has
no defenses, counterclaims or set-offs with respect to the full and timely
payment of any or all Guaranteed Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Twelfth
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER:

PAR PETROLEUM CORPORATION,

a Delaware corporation

By:  

/s/ William Monteleone

Name: William Monteleone Title: Chief Executive Officer GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

PAR UTAH LLC,

a Delaware limited liability company

EWI LLC, a Delaware limited liability company

PAR WASHINGTON LLC,

a Delaware limited liability company

PAR NEW MEXICO LLC,

a Delaware limited liability company

HEWW EQUIPMENT LLC,

a Delaware limited liability company

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

   

By: PAR PETROLEUM CORPORATION,

a Delaware corporation, as Sole Member of

each of the foregoing companies

                By: /s/ William
Monteleone                                                     
            Name: William Monteleone                 Title: Chief Executive
Officer

Signature Page to Twelfth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JEFFERIES FINANCE LLC By:  

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Title:   Managing Director

 

 

Signature Page to Twelfth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

WB MACAU55 LTD. as sole Lender By:  

/s/ Michael McCormick

Name:   Michael McCormick Title:   Director

 

 

 

Signature Page to Twelfth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

APPENDIX A

CONDITIONS PRECEDENT TO INCREMENTAL TRANCHE B LOANS

The obligation of Whitebox to fund the Incremental Tranche B Loan on the Twelfth
Amendment Effective Date shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Appendix A
unless any such condition is waived, in writing by Whitebox:

a) Documentation. Administrative Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to
Whitebox:

i. the Twelfth Amendment, any Note if requested by Whitebox payable to it in the
amount of its Incremental Tranche B Loan and all attached exhibits and schedules
hereto and thereto;

ii. certificates of a Responsible Officer of each Credit Party as of the date of
this Amendment (A) attesting to the resolutions of the Board of Directors of
such Credit Party approving the execution, delivery and performance of the Loan
Documents to which such Credit Party is a party, (B) certifying and attaching
the Organizational Documents of such Credit Party, (C) certifying to and
attaching all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Credit Agreement, the
Twelfth Amendment, any Notes, and the other Loan Documents and (D) certifying
the names and true signatures of the officers of such Credit Party authorized to
sign this Amendment, any Notes and the other Loan Documents to which such Credit
Party is a party;

iii. a certificate dated as of the date of this Amendment from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
each Credit Party set forth in this Amendment are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Change” shall be true in all respects)
as of such date (except in the case of representations and warranties that are
made solely as of an earlier date or time, which representations and warranties
shall be true and correct as of such earlier date or time), with the exception
of those representations and warranties that would not be true and correct
solely on account of the anticipated restatement of its financial statements
(which has already been publicly disclosed), which restatement should occur on
or about the date hereof; and (B) no Default has occurred and is continuing as
of such date; and (C) the conditions in this Appendix A have been satisfied; and

iv. such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or Whitebox may reasonably request.

b) Payment of Fees. On the Twelfth Amendment Effective Date, Borrower shall have
paid all costs and expenses that have been invoiced and are payable pursuant to
Section 10.4 of the Credit Agreement.



--------------------------------------------------------------------------------

c) No Default. No event or conditions exists that would constitute a Default or
Event of Default.

d) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement, the Twelfth Amendment, and in each other
Loan Document shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Change” shall be true and correct in all respects) as of such
date (except in the case of representations and warranties that are made solely
as of an earlier date or time, which representations and warranties shall be
true and correct as of such earlier date or time), with the exception of those
representations and warranties that would not be true and correct solely on
account of the anticipated restatement of its financial statements (which has
already been publicly disclosed), which restatement should occur on or about the
date hereof.

e) Material Adverse Change. No event or circumstance that could cause a Material
Adverse Change shall have occurred since September 1, 2013.

f) No Proceeding or Litigation, No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with the Credit Agreement, the Twelfth Amendment, or
any other document or transaction contemplated hereby or thereby or (ii) which,
in any case, in the judgment of Whitebox, could reasonably be expected to result
in a Material Adverse Change (other than the developments under the litigation
proceedings set forth on Schedule 4.7 to the Credit Agreement which have been
disclosed to Whitebox prior to the Twelfth Amendment Effective Date).